          MEMO
          Case     ENDORSED Document 686 Filed 03/25/21 Page 1 of 2
               1:18-cr-00420-ALC



                               DOAR RIECK KALEY & MACK
                                        ATTORNEYS AT LAW



JOHN DOAR (1921-2014)                                                             ASTOR BUILDING
WALTER MACK                                                                         7TH FLOOR
                                                                                  217 BROADWAY
   OF COUNSEL
JOHN JACOB RIECK, JR.                                                         NEW YORK, N.Y. 10007-2911
JOHN F. KALEY
                                                                               TELEPHONE: (212) 619·3730
DAVID RIVERA
                                                                               FACSIMILE: (212) 962-5037
MICHAEL MINNEFOR
                                                                                 e-mail: firm@doarlaw.com
                                                                                 website: www.doarlaw.com




                                                               March 25, 2021



Via ECF Filing
The Hon. Andrew L. Carter Jr.
United States District Judge
Southern District of New York
United States Courthouse                                                                3/25/21
40 Foley Square
New York, New York 10607

                               Re: United States v. James Wilson
                                   Docket No. 18 Cr. 420 (ALC)

Dear Judge Carter:

       I represent the defendant James Wilson in the above-referenced matter. Pursuant to the
Court’s oral order on April 2, 2020 in the above-referenced matter, I write now with the
Government’s consent to provide the Court with an update regarding the defendant’s upcoming
sentencing and to request a new sentencing date. The defendant currently is scheduled to be
sentenced on April 9, 2021. The parties, however, propose that the defendant’s sentencing be
adjourned for approximately 60 days to a date convenient for the Court as Mr. Wilson and
counsel would prefer an in-person sentencing proceeding. Because of the current pandemic, I
have been unable at this time to meet in-person with Mr. Wilson and to prepare adequately for
sentencing. It is hoped that, in the not-too-distant future, the incidences of the Covid virus in the
New York Metropolitan area will continue to decrease, that the threat of the variants we hear so
much about on a daily basis will lessen, and that the vaccines will be more widely available,
thereby allowing for safer and more in-person contact and some resumption of normalcy,
whatever that will be.

        The parties agree that an adjournment in this case is warranted because further delay will
not result in serious harm to the interests of justice as the defendant is currently released on bail.
         Case 1:18-cr-00420-ALC Document 686 Filed 03/25/21 Page 2 of 2

Honorable Andrew L. Carter Jr.                2                                  March 25, 2021


        In addition, during the status conference held on April 2, 2020, the Court ordered Mr.
Wilson’s temporary release for 60 days and has continued Mr. Wilson’s release on bail by
Orders dated May 18, 2020 (ECF # 554), August 5, 2020 (ECF # 610), October 14, 2020 (ECF #
629) and January 6, 2021 (ECF # 652). In light of the parties’ request for an adjournment, the
parties further request that the defendant’s bail continue until the new sentencing date.

       Thank you for Your Honor’s consideration of this request.

                                                          Respectfully submitted,

                                                                 /s/
                                                          John. F. Kaley, Esq.

                                     The entire application is GRANTED.
cc:    AUSA Christopher Clore
       (via ECF and email)
                                     Sentencing adjourned to 6/8/21 at
                                     10:00 a.m.
                                     So Ordered.

                                                                                       3/25/21
